NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


RALPH ODOM,                               )
personal representative,                  )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-3067
                                          )
IN RE: ESTATE OF                          )
RALPH EUGENE ODOM, II,                    )
                                          )
             Appellee.                    )
                                          )

Opinion filed October 17, 2018.

Appeal from the Circuit Court for
Hillsborough County; Art E. McNeil,
Judge.

Wrede Kirkpatrick, James P. Hines, and
Michele L. Cline of Hines Norman
Hines, P.L., Tampa, for Appellant.

Joel D. Eaton of Podhurst Orseck, P.A.,
Miami, for Appellee.


PER CURIAM.


             Affirmed.


BLACK, LUCAS, and ATKINSON, JJ., Concur.